Martin, P. J.
(dissenting). The. agreement sued on may not be read as imposing upon the defendants an absolute agreement to pay a minimum royalty in any event; the obEgation is to pay the minimum royalty named or suffer the revocation of the Ecense. (Wing v. Ansonia Clock Co., 102 N. Y. *825531; Ebert v. Loewenstein, 42 App. Div. 109.) The motion to dismiss the complaint should have been granted.
Untermyer, Dore, Cohn and Callahan, JJ., concur in decision; Martin, P. J , dissents in opinion.
Order affirmed, with $20-costs and disbursements, with leave to the defendants to answer within ten days after service of order, on payment of said costs. No opinion. [See post, p. 843.]